
	

113 HR 5426 IH: National Oceanic and Atmospheric Administration Commissioned Officer Corps Amendments Act of 2013
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5426
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Armed Services, Veterans’ Affairs, the Judiciary, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reauthorize and amend the National Oceanic and Atmospheric Administration Commissioned Officer
			 Corps Act of 2002, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the National Oceanic and Atmospheric Administration Commissioned Officer Corps Amendments Act of 2013.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References to National Oceanic and Atmospheric Administration Commissioned Officer Corps
			 Act of 2002.
					TITLE I—General provisions
					Sec. 101. Strength and distribution in grade.
					Sec. 102. Exclusion of officers recalled from retired status and positions of importance and
			 responsibility from number of authorized commissioned officers.
					Sec. 103. Obligated service requirement.
					Sec. 104. Training and physical fitness.
					TITLE II—Appointments and promotion of officers
					Sec. 201. Appointments.
					Sec. 202. Personnel boards.
					Sec. 203. Delegation of authority for appointments and promotions to permanent grades.
					Sec. 204. Temporary appointments.
					Sec. 205. Officer candidates.
					Sec. 206. Procurement of personnel.
					TITLE III—Separation and retirement of officers
					Sec. 301. Involuntary retirement or separation.
					Sec. 302. Separation pay.
					TITLE IV—Rights and benefits
					Sec. 401. Education loan repayment program.
					Sec. 402. Interest payment program.
					Sec. 403. Student pre-commissioning education assistance program.
					Sec. 404. Limitation on educational assistance.
					Sec. 405. Applicability of certain provisions of title 10, United States Code.
					Sec. 406. Applicability of certain provisions of title 37, United States Code.
					Sec. 407. Application of certain provisions of competitive service law.
					Sec. 408. Eligibility of all members of uniformed services for Legion of Merit award.
					Sec. 409. Application of Employment and Reemployment Rights of Members of the Uniformed Services to
			 members of commissioned officer corps.
					Sec. 410. Protected communications for commissioned officer corps and prohibition of retaliatory
			 personnel actions.
					Sec. 411. Criminal penalties for wearing uniform without authority.
					Sec. 412. Treatment of commission in commissioned officer corps as employment in National Oceanic
			 and Atmospheric Administration for purposes of certain hiring decisions.
					TITLE V—Other matters
					Sec. 501. Technical correction.
					Sec. 502. Report.
					Sec. 503. Effective date.
			2.References to National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of
			 2002Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the National Oceanic and Atmospheric Administration Commissioned
			 Officer Corps Act of 2002 (33 U.S.C. 3001 et seq.).
		IGeneral provisions
			101.Strength and distribution in gradeSection 214 (33 U.S.C. 3004) is amended to read as follows:
				
					214.Strength and distribution in grade
						(a)GradesThe commissioned grades in the commissioned officer corps of the Administration are the following,
			 in relative rank with officers of the Navy:
							(1)Vice admiral.
							(2)Rear admiral.
							(3)Rear admiral (lower half).
							(4)Captain.
							(5)Commander.
							(6)Lieutenant commander.
							(7)Lieutenant.
							(8)Lieutenant (junior grade).
							(9)Ensign.
							(b)Proportion
							(1)In generalThe officers on the lineal list shall be distributed in grade in the following percentages:
								(A)8 in the grade of captain.
								(B)14 in the grade of commander.
								(C)19 in the grade of lieutenant commander.
								(2)Grades below lieutenant commanderThe Secretary shall prescribe, with respect to the distribution on the lineal list in grade, the
			 percentages applicable to the grades of lieutenant, lieutenant (junior
			 grade), and ensign.
							(c)Annual computation of number in grade
							(1)In generalNot less frequently than once each year, the Secretary shall make a computation to determine the
			 number of officers on the lineal list authorized to be serving in each
			 grade.
							(2)Method of computationThe number in each grade shall be computed by applying the applicable percentage to the total
			 number of such officers serving on active duty on the date the computation
			 is made.
							(3)FractionsIf a final fraction occurs in computing the authorized number of officers in a grade, the nearest
			 whole number shall be taken. If the fraction is ½, the next higher whole number shall be taken.
							(d)Temporary increase in numbersThe total number of officers authorized by law to be on the lineal list during a fiscal year may be
			 temporarily exceeded if the average number on that list during that fiscal
			 year does not exceed the authorized number.
						(e)Positions of importance and responsibilityOfficers serving in positions designated under section 228(a) and officers recalled from retired
			 status shall not be counted when computing authorized strengths under
			 subsection (c) and shall not count against those strengths.
						(f)Preservation of grade and payNo officer may be reduced in grade or pay or separated from the commissioned officer corps of the
			 Administration as the result of a computation made to determine the
			 authorized number of officers in the various grades..
			102.Exclusion of officers recalled from retired status and positions of importance and responsibility
			 from number of authorized commissioned officersSection 215 (33 U.S.C. 3005) is amended—
				(1)in the matter before paragraph (1), by striking Effective and inserting the following:
					
						(a)In generalEffective; and
				(2)by adding at the end the following new subsection:
					
						(b)Positions of importance and responsibilityOfficers serving in positions designated under section 228 and officers recalled from retired
			 status—
							(1)may not be counted in determining the total number of authorized officers on the lineal list under
			 this section; and
							(2)may not count against such number..
				103.Obligated service requirement
				(a)In generalSubtitle A (33 U.S.C. 3001 et seq.) is amended by adding at the end the following:
					
						216.Obligated service requirement
							(a)In general
								(1)RulemakingThe Secretary shall prescribe the obligated service requirements for appointments, training,
			 promotions, separations, continuations, and retirement of officers not
			 otherwise covered by law.
								(2)Written agreementsThe Secretary and officers shall enter into written agreements that describe the officers’
			 obligated service requirements prescribed under paragraph (1) in return
			 for such appointments, training, promotions, separations, and retirements
			 as the Secretary considers appropriate.
								(b)Repayment for failure To satisfy requirements
								(1)In generalThe Secretary may require an officer who fails to meet the service requirements prescribed under
			 subsection (a)(1) to reimburse the Secretary in an amount that bears the
			 same ratio to the total costs of the training provided to that officer by
			 the Secretary as the unserved portion of active duty bears to the total
			 period of active duty the officer agreed to serve.
								(2)Obligation as debt to United StatesAn obligation to reimburse the Secretary under paragraph (1) shall be considered for all purposes
			 as a debt owed to the United States.
								(3)Discharge in bankruptcyA discharge in bankruptcy under title 11 that is entered less than 5 years after the termination of
			 a written agreement entered into under subsection (a)(2) does not
			 discharge the individual signing the agreement from a debt arising under
			 such agreement.
								(c)Waiver or suspension of complianceThe Secretary may waive the service obligation of an officer who—
								(1)becomes unqualified to serve on active duty in the commissioned officer corps of the Administration
			 because of a circumstance not within the control of that officer; or
								(2)is—
									(A)not physically qualified for appointment; and
									(B)determined to be unqualified for service in the commissioned officer corps of the Administration
			 because of a physical or medical condition that was not the result of the
			 officer's own misconduct or grossly negligent conduct..
				(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Service Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 215 the following:
					
						
							Sec. 216. Obligated service requirement..
				104.Training and physical fitness
				(a)In generalSubtitle A (33 U.S.C. 3001 et seq.), as amended by section 103(a), is further amended by adding at
			 the end the following:
					
						217.Training and physical fitness
							(a)TrainingThe Secretary may take such measures as may be necessary to ensure that officers are prepared to
			 carry out their duties in the commissioned officer corps of the
			 Administration and proficient in the skills necessary to carry out such
			 duties. Such measures may include the following:
								(1)Carrying out training programs and correspondence courses, including establishing and operating a
			 basic officer training program to provide initial indoctrination and
			 maritime vocational training for officer candidates as well as refresher
			 training, mid-career training, aviation training, and such other training
			 as the Secretary considers necessary for officer development and
			 proficiency.
								(2)Providing officers and officer candidates with books and school supplies.
								(3)Acquiring such equipment as may be necessary for training and instructional purposes.
								(b)Physical fitnessThe Secretary shall ensure that officers maintain a high physical state of readiness by
			 establishing standards of physical fitness for officers that are
			 substantially equivalent to those prescribed for officers in the Coast
			 Guard..
				(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Service Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 103(b), is further amended by inserting after the item
			 relating to section 216 the following:
					
						
							Sec. 217. Training and physical fitness..
				IIAppointments and promotion of officers
			201.Appointments
				(a)Original appointments
					(1)In generalSection 221 (33 U.S.C. 3021) is amended to read as follows:
						
							221.Original appointments and reappointments
								(a)Original appointments
									(1)Grades
										(A)In generalExcept as provided in subparagraph (B), an original appointment of an officer may be made in such
			 grades as may be appropriate for—
											(i)the qualification, experience, and length of service of the appointee; and
											(ii)the commissioned officer corps of the Administration.
											(B)Appointment of officer candidates
											(i)Limitation on gradeAn original appointment of an officer candidate, upon graduation from the basic officer training
			 program of the commissioned officer corps of the Administration, may not
			 be made in any other grade than ensign.
											(ii)RankOfficer candidates receiving appointments as ensigns upon graduation from basic officer training
			 program shall take rank according to their proficiency as shown by the
			 order of their merit at date of graduation.
											(2)Source of appointmentsAn original appointment may be made from among the following:
										(A)Graduates of the basic officer training program of the commissioned officer corps of the
			 Administration.
										(B)Graduates of the military service academies of the United States who otherwise meet the academic
			 standards for enrollment in the training program described in subparagraph
			 (A).
										(C)Licensed officers of the United States merchant marine who have served 2 or more years aboard a
			 vessel of the United States in the capacity of a licensed officer, who
			 otherwise meet the academic standards for enrollment in the training
			 program described in subparagraph (A).
										(3)Military service academies of the United States definedIn this subsection, the term military service academies of the United States means the following:
										(A)The United States Military Academy, West Point, New York.
										(B)The United States Naval Academy, Annapolis, Maryland.
										(C)The United States Air Force Academy, Colorado Springs, Colorado.
										(D)The United States Coast Guard Academy, New London, Connecticut.
										(E)The United States Merchant Marine Academy, Kings Point, New York.
										(b)Reappointment
									(1)In generalExcept as provided in paragraph (2), an individual who previously served in the commissioned
			 officer corps of the Administration may be appointed by the Secretary to
			 the grade the individual held prior to separation.
									(2)Reappointments to higher gradesAn appointment under paragraph (1) to a position of importance and responsibility designated under
			 section 228 may only be made by the President.
									(c)QualificationsAn appointment under subsection (a) or (b) may not be given to an individual until the individual's
			 mental, moral, physical, and professional fitness to perform the duties of
			 an officer has been established under such regulations as the Secretary
			 shall prescribe.
								(d)Precedence of appointeesAppointees under this section shall take precedence in the grade to which appointed in accordance
			 with the dates of their commissions as commissioned officers in such
			 grade. Appointees whose dates of commission are the same shall take
			 precedence with each other as the Secretary shall determine.
								(e)Inter-Service transfersFor inter-service transfers (as described in the Department of Defense Directive 1300.4 (dated
			 December 27, 2006)) the Secretary shall—
									(1)coordinate with the Secretary of Defense and the Secretary of the Department in which the Coast
			 Guard is operating to promote and streamline inter-service transfers;
									(2)give preference to such inter-service transfers for recruitment purposes as determined appropriate
			 by the Secretary; and
									(3)reappoint such inter-service transfers to the equivalent grade in the commissioned officer corps..
					(2)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Service Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by striking the item relating to section 221 and inserting the
			 following:
						
							
								Sec. 221. Original appointments and reappointments..
					202.Personnel boardsSection 222 (33 U.S.C. 3022) is amended to read as follows:
				
					222.Personnel boards
						(a)ConveningNot less frequently than once each year and at such other times as the Secretary determines
			 necessary, the Secretary shall convene a personnel board.
						(b)Membership
							(1)In generalA board convened under subsection (a) shall consist of 5 or more officers who are serving in or
			 above the permanent grade of the officers under consideration by the
			 board.
							(2)Retired officersOfficers on the retired list may be recalled to serve on such personnel boards as the Secretary
			 considers necessary.
							(3)No membership on 2 successive boardsNo officer may be a member of 2 successive personnel boards convened to consider officers of the
			 same grade for promotion or separation.
							(c)DutiesEach personnel board shall—
							(1)recommend to the Secretary such changes as may be necessary to correct any erroneous position on
			 the lineal list that was caused by administrative error; and
							(2)make selections and recommendations to the Secretary and the President for the appointment,
			 promotion, involuntary separation, continuation, and involuntary
			 retirement of officers in the commissioned officer corps of the
			 Administration as prescribed in this title.
							(d)Action on recommendations not acceptableIf any recommendation by a board convened under subsection (a) is not accepted by the Secretary or
			 the President, the board shall make such further recommendations as the
			 Secretary or the President consider appropriate..
			203.Delegation of authority for appointments and promotions to permanent gradesSection 226 (33 U.S.C. 3026) is amended—
				(1)by striking Appointments and inserting the following:
					
						(a)In generalAppointments; and
				(2)by adding at the end the following:
					
						(b)Delegation of appointment authorityIf the President delegates authority to the Secretary to make appointments under this section, the
			 President shall, during a period in which the position of the Secretary is
			 vacant, delegate such authority to the Deputy Secretary of Commerce or the
			 Under Secretary for Oceans and Atmosphere during such period..
				204.Temporary appointments
				(a)In generalSection 229 (33 U.S.C. 3029) is amended to read as follows:
					
						229.Temporary appointments
							(a)Appointments by PresidentTemporary appointments in the grade of ensign, lieutenant junior grade, or lieutenant may be made
			 by the President.
							(b)TerminationA temporary appointment to a position under subsection (a) shall terminate upon approval of a
			 permanent appointment for such position made by the President.
							(c)Order of precedenceAppointees under subsection (a) shall take precedence in the grade to which appointed in accordance
			 with the dates of their appointments as officers in such grade. The order
			 of precedence of appointees who are appointed on the same date shall be
			 determined by the Secretary.
							(d)Any one gradeWhen determined by the Secretary to be in the best interest of the commissioned officer corps,
			 officers in any permanent grade may be temporarily promoted one grade by
			 the President. Any such temporary promotion terminates upon the transfer
			 of the officer to a new assignment.
							(e)Delegation of appointment authorityIf the President delegates authority to the Secretary to make appointments under this section, the
			 President shall, during a period in which the position of the Secretary is
			 vacant, delegate such authority to the Deputy Secretary of Commerce or the
			 Under Secretary for Oceans and Atmosphere during such period..
				(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Service Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by striking the item relating to section 229 and inserting the
			 following:
					
						
							Sec. 229. Temporary appointments.. 
				205.Officer candidates
				(a)In generalSubtitle B (33 U.S.C. 3021 et seq.) is amended by adding at the end the following:
					
						234.Officer candidates
							(a)Determination of numberThe Secretary shall determine the number of appointments of officer candidates.
							(b)AppointmentAppointment of officer candidates shall be made under regulations which the Secretary shall
			 prescribe, including regulations with respect to determining age limits,
			 methods of selection of officer candidates, term of service as an officer
			 candidate before graduation from the program, and all other matters
			 affecting such appointment.
							(c)DismissalThe Secretary may dismiss from the basic officer training program of the Administration any officer
			 candidate who, during the officer candidate's term as an officer
			 candidate, the Secretary considers unsatisfactory in either academics or
			 conduct, or not adapted for a career in the commissioned officer corps of
			 the Administration. Officer candidates shall be subject to rules governing
			 discipline prescribed by the Director of the National Oceanic and
			 Atmospheric Administration Commissioned Officer Corps.
							(d)Agreement
								(1)In generalEach officer candidate shall sign an agreement with the Secretary in accordance with section
			 216(a)(2) regarding the officer candidate's term of service in the
			 commissioned officer corps of the Administration.
								(2)ElementsAn agreement signed by an officer candidate under paragraph (1) shall provide that the officer
			 candidate agrees to the following:
									(A)That the officer candidate will complete the course of instruction at the basic officer training
			 program of the Administration.
									(B)That upon graduation from the such program, the officer candidate—
										(i)will accept an appointment, if tendered, as an officer; and
										(ii)will serve on active duty for at least 4 years immediately after such appointment.
										(e)RegulationsThe Secretary shall prescribe regulations to carry out this section. Such regulations shall
			 include—
								(1)standards for determining what constitutes a breach of an agreement signed under such subsection
			 (d)(1); and
								(2)procedures for determining whether such a breach has occurred.
								(f)RepaymentAn officer candidate or former officer candidate who does not fulfill the terms of the obligation
			 to serve as specified under section (d) shall be subject to the repayment
			 provisions of section 216(b)..
				(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Service Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 233 the following:
					
						
							Sec. 234. Officer candidates..
				(c)Officer candidate definedSection 212(b) (33 U.S.C. 3002(b)) is amended—
					(1)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and
					(2)by inserting after paragraph (3) the following:
						
							(4)Officer candidateThe term officer candidate means an individual who is enrolled in the basic officer training program of the Administration
			 and is under consideration for appointment as an officer under section
			 221(a)(2)(A)..
					(d)Pay for officer candidatesSection 203 of title 37, United States Code, is amended by adding at the end the following:
					
						(f)
							(1)An officer candidate enrolled in the basic officer training program of the commissioned officer
			 corps of the National Oceanic and Atmospheric Administration is entitled,
			 while participating in such program, to monthly officer candidate pay at
			 monthly rate equal to the basic pay of an enlisted member in the pay grade
			 E–5 with less than 2 years service.
							(2)An individual who graduates from such program shall receive credit for the time spent participating
			 in such program as if such time were time served while on active duty as a
			 commissioned officer. If the individual does not graduate from such
			 program, such time shall not be considered creditable for active duty or
			 pay..
				206.Procurement of personnel
				(a)In generalSubtitle B (33 U.S.C. 3021 et seq.), as amended by section 205(a), is further amended by adding at
			 the end the following:
					
						235.Procurement of personnelThe Secretary may make such expenditures as the Secretary considers necessary in order to obtain
			 recruits for the commissioned officer corps of the Administration,
			 including advertising..
				(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Service Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 205(b), is further amended by inserting after the item
			 relating to section 234 the following:
					
						
							235. Procurement of personnel..
				IIISeparation and retirement of officers
			301.Involuntary retirement or separationSection 241 (33 U.S.C. 3041) is amended by adding at the end the following:
				
					(d)Deferment of retirement or separation for medical reasons
						(1)In generalIf the Secretary determines that the evaluation of the medical condition of an officer requires
			 hospitalization or medical observation that cannot be completed with
			 confidence in a manner consistent with the officer's well being before the
			 date on which the officer would otherwise be required to retire or be
			 separated under this section, the Secretary may defer the retirement or
			 separation of the officer.
						(2)Consent requiredA deferment may only be made with the written consent of the officer involved. If the officer does
			 not provide written consent to the deferment, the officer shall be retired
			 or separated as scheduled.
						(3)LimitationA deferral of retirement or separation under this subsection may not extend for more than 30 days
			 after completion of the evaluation requiring hospitalization or medical
			 observation..
			302.Separation paySection 242 (33 U.S.C. 3042) is amended by adding at the end the following:
				
					(d)ExceptionAn officer discharged for twice failing selection for promotion to the next higher grade is not
			 entitled to separation pay under this section if the officer—
						(1)expresses a desire not to be selected for promotion; or
						(2)requests removal from the list of selectees..
			IVRights and benefits
			401.Education loan repayment program
				(a)In generalSubtitle E (33 U.S.C. 3071 et seq.) is amended by adding at the end the following:
					
						267.Education loan repayment program
							(a)Authority To repay education loansFor the purpose of maintaining adequate numbers of officers of the commissioned officer corps of
			 the Administration on active duty who have skills required by the
			 commissioned officer corps, the Secretary may repay, in the case of a
			 person described in subsection (b), a loan that—
								(1)was used by the person to finance education; and
								(2)was obtained from a governmental entity, private financial institution, educational institution, or
			 other authorized entity.
								(b)Eligible personsTo be eligible to obtain a loan repayment under this section, a person must—
								(1)satisfy 1 of the requirements specified in subsection (c);
								(2)be fully qualified for, or hold, an appointment as a commissioned officer in the commissioned
			 officer corps of the Administration; and
								(3)sign a written agreement to serve on active duty, or, if on active duty, to remain on active duty
			 for a period in addition to any other incurred active duty obligation.
								(c)Academic and professional requirementsOne of the following academic requirements must be satisfied for purposes of determining the
			 eligibility of an individual for a loan repayment under this section:
								(1)The person is fully qualified in a profession that the Secretary has determined to be necessary to
			 meet identified skill shortages in the commissioned officer corps.
								(2)The person is enrolled as a full-time student in the final year of a course of study at an
			 accredited educational institution (as determined by the Secretary of
			 Education) leading to a degree in a profession that will meet identified
			 skill shortages in the commissioned officer corps.
								(d)Loan repayments
								(1)In generalSubject to the limits established under paragraph (2), a loan repayment under this section may
			 consist of the payment of the principal, interest, and related expenses of
			 a loan obtained by a person described in subsection (b).
								(2)Limitation on amountFor each year of obligated service that a person agrees to serve in an agreement described in
			 subsection (b)(3), the Secretary may pay not more than the amount
			 specified in section 2173(e)(2) of title 10, United States Code.
								(e)Active duty service obligation
								(1)In generalA person entering into an agreement described in subsection (b)(3) incurs an active duty service
			 obligation.
								(2)Length of obligation determined under regulations
									(A)In generalExcept as provided in subparagraph (B), the length of the obligation under paragraph (1) shall be
			 determined under regulations prescribed by the Secretary.
									(B)Minimum obligationThe regulations prescribed under subparagraph (A) may not provide for a period of obligation of
			 less than 1 year for each maximum annual amount, or portion thereof, paid
			 on behalf of the person for qualified loans.
									(3)Persons on active duty before entering into agreementThe active duty service obligation of persons on active duty before entering into the agreement
			 shall be served after the conclusion of any other obligation incurred
			 under the agreement.
								(f)Effect of failure To complete obligation
								(1)Alternative obligationsAn officer who is relieved of the officer's active duty obligation under this section before the
			 completion of that obligation may be given any alternative obligation, at
			 the discretion of the Secretary.
								(2)RepaymentAn officer who does not complete the period of active duty specified in the agreement entered into
			 under subsection (b)(3), or the alternative obligation imposed under
			 paragraph (1), shall be subject to the repayment provisions under section
			 216.
								(g)RulemakingThe Secretary shall prescribe regulations to carry out this section, including—
								(1)standards for qualified loans and authorized payees; and
								(2)other terms and conditions for the making of loan repayments..
				(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Service Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 266 the following:
					
						
							Sec. 267. Education loan repayment program..
				402.Interest payment program
				(a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by section 401(a), is further amended by adding at
			 the end the following:
					
						268.Interest payment program
							(a)AuthorityThe Secretary may pay the interest and any special allowances that accrue on 1 or more student
			 loans of an eligible officer, in accordance with this section.
							(b)Eligible officersAn officer is eligible for the benefit described in subsection (a) while the officer—
								(1)is serving on active duty;
								(2)has not completed more than 3 years of service on active duty;
								(3)is the debtor on 1 or more unpaid loans described in subsection (c); and
								(4)is not in default on any such loan.
								(c)Student loansThe authority to make payments under subsection (a) may be exercised with respect to the following
			 loans:
								(1)A loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965
			 (20 U.S.C. 1071 et seq.).
								(2)A loan made under part D of such title (20 U.S.C. 1087a et seq.).
								(3)A loan made under part E of such title (20 U.S.C. 1087aa et seq.).
								(d)Maximum benefitInterest and any special allowance may be paid on behalf of an officer under this section for any
			 of the 36 consecutive months during which the officer is eligible under
			 subsection (b).
							(e)Funds for paymentsThe Secretary may use amounts appropriated for the pay and allowances of personnel of the
			 commissioned officer corps of the Administration for payments under this
			 section.
							(f)Coordination with Secretary of Education
								(1)In generalThe Secretary shall consult with the Secretary of Education regarding the administration of this
			 section.
								(2)Transfer of fundsThe Secretary shall transfer to the Secretary of Education the funds necessary—
									(A)to pay interest and special allowances on student loans under this section (in accordance with
			 sections 428(o), 455(l), and 464(j) of the Higher Education Act of 1965
			 (20 U.S.C. 1078(o), 1087e(l), and 1087dd(j))); and
									(B)to reimburse the Secretary of Education for any reasonable administrative costs incurred by the
			 Secretary in coordinating the program under this section with the
			 administration of the student loan programs under parts B, D, and E of
			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.,
			 1087a et seq., 1087aa et seq.).
									(g)Special allowance definedIn this section, the term special allowance means a special allowance that is payable under section 438 of the Higher Education Act of 1965
			 (20 U.S.C. 1087–1)..
				(b)Conforming amendments
					(1)Section 428(o) of the Higher Education Act of 1965 (20 U.S.C. 1078(o)) is amended—
						(A)by striking the subsection heading and inserting Armed Forces and NOAA Commissioned Officer Corps Student Loan Interest Payment Programs; and
						(B)in paragraph (1)—
							(i)by inserting or section 264 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps
			 Act of 2002 after Code,; and
							(ii)by inserting or an officer in the commissioned officer corps of the National Oceanic and Atmospheric
			 Administration, respectively, after Armed Forces.
							(2)Sections 455(l) and 464(j) of the Higher Education Act of 1965 (20 U.S.C. 1087e(l) and 1087dd(j))
			 are each amended—
						(A)by striking the subsection heading and inserting Armed Forces and NOAA Commissioned Officer Corps Student Loan Interest Payment Programs; and
						(B)in paragraph (1)—
							(i)by inserting or section 264 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps
			 Act of 2002 after Code,; and
							(ii)by inserting or an officer in the commissioned officer corps of the National Oceanic and Atmospheric
			 Administration, respectively after Armed Forces.
							(c)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Service Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 401(b), is further amended by inserting after the item
			 relating to section 267 the following:
					
						
							Sec. 268. Interest payment program..
				403.Student pre-commissioning education assistance program
				(a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by sections 401(a) and 402(a), is further amended
			 by adding at the end the following:
					
						269.Student pre-commissioning education assistance program
							(a)Authority To provide financial assistanceFor the purpose of maintaining adequate numbers of officers of the commissioned officer corps of
			 the Administration on active duty, the Secretary may provide financial
			 assistance to a person described in subsection (b) for expenses of the
			 person while the person is pursuing on a full-time basis at an accredited
			 educational institution (as determined by the Secretary of Education) a
			 program of education approved by the Secretary that leads to—
								(1)a baccalaureate degree in not more than 5 academic years; or
								(2)a postbaccalaureate degree.
								(b)Eligible persons
								(1)In generalA person is eligible to obtain financial assistance under subsection (a) if the person—
									(A)is enrolled on a full-time basis in a program of education referred to in subsection (a) at any
			 educational institution described in such subsection;
									(B)meets all of the requirements for acceptance into the commissioned officer corps of the
			 Administration except for the completion of a baccalaureate degree; and
									(C)enters into a written agreement with the Secretary described in paragraph (2).
									(2)AgreementA written agreement referred to in paragraph (1)(C) is an agreement between the person and the
			 Secretary in which the person agrees—
									(A)to accept an appointment as an officer, if tendered; and
									(B)upon completion of the person's educational program, agrees to serve on active duty, immediately
			 after appointment, for—
										(i)up to 3 years if the person received less than 3 years of assistance; and
										(ii)up to 5 years if the person received at least 3 years of assistance.
										(c)Qualifying expensesExpenses for which financial assistance may be provided under subsection (a) are the following:
								(1)Tuition and fees charged by the educational institution involved.
								(2)The cost of books.
								(3)In the case of a program of education leading to a baccalaureate degree, laboratory expenses.
								(4)Such other expenses as the Secretary considers appropriate.
								(d)Limitation on amountThe Secretary shall prescribe the amount of financial assistance provided to a person under
			 subsection (a), which may not exceed the amount specified in section
			 2173(e)(2) of title 10, United States Code, for each year of obligated
			 service that a person agrees to serve in an agreement described in
			 subsection (b)(2).
							(e)Duration of assistanceFinancial assistance may be provided to a person under subsection (a) for not more than 5
			 consecutive academic years.
							(f)Subsistence allowance
								(1)In generalA person who receives financial assistance under subsection (a) shall be entitled to a monthly
			 subsistence allowance at a rate prescribed under paragraph (2) for the
			 duration of the period for which the person receives such financial
			 assistance.
								(2)Determination of amountThe Secretary shall prescribe monthly rates for subsistence allowance provided under paragraph (1),
			 which shall be equal to the amount specified in section 2144(a) of title
			 10, United States Code.
								(g)Initial clothing allowance
								(1)TrainingThe Secretary may prescribe a sum which shall be credited to each person who receives financial
			 assistance under subsection (a) to cover the cost of the person's initial
			 clothing and equipment issue.
								(2)AppointmentUpon completion of the program of education for which a person receives financial assistance under
			 subsection (a) and acceptance of appointment in the commissioned officer
			 corps of the Administration, the person may be issued a subsequent
			 clothing allowance equivalent to that normally provided to a newly
			 appointed officer.
								(h)Termination of financial assistance
								(1)In generalThe Secretary shall terminate the assistance provided to a person under this section if—
									(A)the Secretary accepts a request by the person to be released from an agreement described in
			 subsection (b)(2);
									(B)the misconduct of the person results in a failure to complete the period of active duty required
			 under the agreement; or
									(C)the person fails to fulfill any term or condition of the agreement.
									(2)ReimbursementThe Secretary may require a person who receives assistance described in subsection (c), (f), or (g)
			 under an agreement entered into under subsection (b)(1)(C) to reimburse
			 the Secretary in an amount that bears the same ratio to the total costs of
			 the assistance provided to that person as the unserved portion of active
			 duty bears to the total period of active duty the officer agreed to serve
			 under the agreement.
								(3)WaiverThe Secretary may waive the service obligation of a person through an agreement entered into under
			 subsection (b)(1)(C) if the person—
									(A)becomes unqualified to serve on active duty in the commissioned officer corps of the Administration
			 because of a circumstance not within the control of that person; or
									(B)is—
										(i)not physically qualified for appointment; and
										(ii)determined to be unqualified for service in the commissioned officer corps of the Administration
			 because of a physical or medical condition that was not the result of the
			 person's own misconduct or grossly negligent conduct.
										(4)Obligation as debt to United StatesAn obligation to reimburse the Secretary imposed under paragraph (2) is, for all purposes, a debt
			 owed to the United States.
								(5)Discharge in bankruptcyA discharge in bankruptcy under title 11, United States Code, that is entered less than 5 years
			 after the termination of a written agreement entered into under subsection
			 (b)(1)(C) does not discharge the person signing the agreement from a debt
			 arising under such agreement or under paragraph (2).
								(i)RegulationsThe Secretary may promulgate such regulations and orders as the Secretary considers appropriate to
			 carry out this section..
				(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Service Improvement Act of 1998, and for other purposes (Public Law 107–372), as amended by section 402(c), is further amended by inserting after the item
			 relating to section 268 the following:
					
						
							Sec. 269. Student pre-commissioning education assistance program..
				404.Limitation on educational assistance
				(a)In generalEach fiscal year, beginning with fiscal year 2013, the Secretary of Commerce shall ensure that the
			 total amount expended by the Secretary under section 267 of the National
			 Oceanic and Atmospheric Administration Commissioned Officer Corps Act of
			 2002 (as added by section 401(a)), section 268 of such Act (as added by
			 section 402(a)), and section 269 of such Act (as added by section 403(a))
			 does not exceed the amount by which—
					(1)the total amount the Secretary would pay in that fiscal year to officer candidates under section
			 203(f)(1) of title 37, United States Code (as added by section 205(d)), if
			 such section entitled officers candidates to pay at monthly rates equal to
			 the basic pay of a commissioned officer in the pay grade O–1 with less
			 than 2 years of service; exceeds
					(2)the total amount the Secretary actually pays in that fiscal year to officer candidates under
			 section 203(f)(1) of such title (as so added).
					(b)Officer candidate definedIn this section, the term officer candidate has the meaning given the term in section 212 of the National Oceanic and Atmospheric
			 Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3002), as
			 added by section 205(c).
				405.Applicability of certain provisions of title 10, United States CodeSection 261(a) (33 U.S.C. 3071(a)) is amended—
				(1)by redesignating paragraphs (13) through (16) as paragraphs (20) through (23), respectively;
				(2)by redesignating paragraphs (7) through (12) as paragraphs (12) through (17), respectively;
				(3)by redesignating paragraphs (4) through (6) as paragraphs (8) through (10), respectively;
				(4)by inserting after paragraph (3) the following:
					
						(4)Section 771, relating to unauthorized wearing of uniforms.
						(5)Section 774, relating to wearing religious apparel while in uniform.
						(6)Section 982, relating to service on State and local juries.
						(7)Section 1031, relating to administration of oaths.;
				(5)by inserting after paragraph (10), as redesignated, the following:
					
						(11)Chapter 58, relating to the Benefits and Services for members being separated or recently
			 separated.; and
				(6)by inserting after paragraph (17), as redesignated, the following:
					
						(18)Subchapter I of chapter 88, relating to Military Family Programs.
						(19)Section 2005, relating to advanced education assistance, active duty agreements, and reimbursement
			 requirements..
				406.Applicability of certain provisions of title 37, United States Code
				(a)In generalSubtitle E (33 U.S.C. 3071 et seq.) is amended by inserting after section 261 the following:
					
						261A.Applicability of certain provisions of title 37, United States Code
							(a)Provisions made applicable to commissioned officer corpsThe provisions of law applicable to the Armed Forces under the following provisions of title 37,
			 United States Code, shall apply to the commissioned officer corps of the
			 Administration:
								(1)Section 324, relating to accession bonuses for new officers in critical skills.
								(2)Section 403(f)(3), relating to prescribing regulations defining the terms field duty and sea duty.
								(3)Section 403(l), relating to temporary continuation of housing allowance for dependents of members
			 dying on active duty.
								(4)Section 414(a)(2), relating to personal money allowance while serving as Director of the National
			 Oceanic and Atmospheric Administration Commissioned Officer Corps.
								(5)Section 488, relating to allowances for recruiting expenses.
								(6)Section 495, relating to allowances for funeral honors duty.
								(b)ReferencesThe authority vested by title 37, United States Code, in the military departments, the Secretary concerned, or the Secretary of Defense with respect to the provisions of law referred to in subsection (a) shall be exercised, with
			 respect to the commissioned officer corps of the Administration, by the
			 Secretary of Commerce or the Secretary's designee..
				(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Service Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 261 the following:
					
						
							Sec. 261A. Applicability of certain provisions of title 37, United States Code..
				407.Application of certain provisions of competitive service lawSection 3304(f) of title 5, United States Code, is amended—
				(1)in paragraph (1), by inserting and members of the commissioned officer corps of the National Oceanic and Atmospheric
			 Administration (or its predecessor organization the Coast and Geodetic
			 Survey) separated from such uniformed service after separated from the armed forces;
				(2)in paragraph (2), by striking or veteran and inserting , veteran, or member; and
				(3)in paragraph (4), by inserting and members of the commissioned officer corps of the National Oceanic and Atmospheric
			 Administration (or its predecessor organization the Coast and Geodetic
			 Survey) separated from such uniformed service after separated from the armed forces.
				408.Eligibility of all members of uniformed services for Legion of Merit awardSection 1121 of title 10, United States Code, is amended by striking armed forces and inserting uniformed services.
			409.Application of Employment and Reemployment Rights of Members of the Uniformed Services to members
			 of commissioned officer corpsSection 4303(16) of title 38, United States Code, is amended by inserting the commissioned officer corps of the National Oceanic and Atmospheric Administration, after Public Health Service,.
			410.Protected communications for commissioned officer corps and prohibition of retaliatory personnel
			 actions
				(a)In generalSubsection (a) of section 261 (33 U.S.C. 3071), as amended by section 405, is further amended—
					(1)by redesignating paragraphs (8) through (23) as paragraphs (9) through (24), respectively; and
					(2)by inserting after paragraph (7) the following:
						
							(8)Section 1034, relating to protected communications and prohibition of retaliatory personnel
			 actions..
					(b)Conforming amendmentSubsection (b) of such section is amended by adding at the end the following: For purposes of paragraph (8) of subsection (a), the term Inspector General in section 1034 of such title 10 shall mean the Inspector General of the Department of Commerce..
				411.Criminal penalties for wearing uniform without authoritySection 702 of title 18, United States Code, is amended by striking Service or any and inserting Service, the commissioned officer corps of the National Oceanic and Atmospheric Administration, or
			 any.
			412.Treatment of commission in commissioned officer corps as employment in National Oceanic and
			 Atmospheric Administration for purposes of certain hiring decisions
				(a)In generalSubtitle E (33 U.S.C. 3071 et seq.), as amended by this title, is further amended by adding at the
			 end the following:
					
						269A.Treatment of commission in commissioned officer corps as employment in Administration for purposes
			 of certain hiring decisions
							(a)In generalIn any case in which the Secretary accepts an application for a position of employment with the
			 Administration and limits consideration of applications for such position
			 to applications submitted by individuals serving in a career or
			 career-conditional position in the competitive service within the
			 Administration, the Secretary shall deem an officer who has served as an
			 officer in the commissioned officer corps for at least 3 years to be
			 serving in a career or career-conditional position in the competitive
			 service within the Administration for purposes of such limitation.
							(b)Career appointmentsIf the Secretary selects an application submitted by an officer described in subsection (a) for a
			 position described in such subsection, the Secretary shall give such
			 officer a career or career-conditional appointment in the competitive
			 service, as appropriate.
							(c)Competitive service definedIn this section, the term competitive service has the meaning given the term in section 2102 of title 5, United States Code..
				(b)Clerical amendmentThe table of sections in section 1 of the Act entitled An Act to authorize the Hydrographic Service Improvement Act of 1998, and for other purposes (Public Law 107–372) is amended by inserting after the item relating to section 269, as added by
			 this title, the following new item:
					
						
							Sec. 269A. Treatment of commission in commissioned officer corps as employment in Administration
			 for purposes of certain hiring decisions..
				VOther matters
			501.Technical correctionSection 101(21)(C) of title 38, United States Code, is amended by inserting in the commissioned officer corps before of the National.
			502.Report
				(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Commerce shall
			 submit to Congress a report evaluating the current status and projected
			 needs of the commissioned officer corps of the National Oceanic and
			 Atmospheric Administration to operate sufficiently through fiscal year
			 2017.
				(b)ContentsThe report required by subsection (a) shall include the following:
					(1)The average annual attrition rate of officers in the commissioned officer corps of the National
			 Oceanic and Atmospheric Administration.
					(2)An estimate of the number of annual recruits that would reasonably be required to operate the
			 commissioned officer corps sufficiently through fiscal year 2017.
					(3)The projected impact of this Act on annual recruitment numbers through fiscal year 2017.
					(4)Identification of areas of duplication or unnecessary redundancy in current activities of the
			 commissioned officer corps that could otherwise be streamlined or
			 eliminated to save costs.
					(5)Such other matters as the Secretary considers appropriate regarding the provisions of this Act and
			 the amendments made by this Act.
					503.Effective dateNotwithstanding any other provision of this Act, sections 101 through 411 shall take effect on the
			 date that is 90 days after the date on which the Secretary of Commerce
			 submits to Congress the report required by section 502(a).
			
